Citation Nr: 0600892	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  95-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for dementia, 
currently evaluated as 70 percent disabling, including 
entitlement to a rating higher than 50 percent prior to May 
23, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to November 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., which continued a 10 percent rating for 
headaches, and from a November 1996 rating of the same RO 
that continued a 50 percent rating for dementia.  In an 
August 1997 rating decision, the RO increased the rating for 
headaches to 30 percent effective in September 1995, prior to 
the veteran's submission of his request for an increase in 
that rating.  Thus, the issue before the Board is simply 
entitlement to a rating higher than 30 percent for headaches.  
In a June 2001 rating decision, the RO increased the rating 
for dementia to 70 percent effective May 23, 2000.  As such, 
the Board must determine entitlement to a rating higher than 
50 percent prior to May 23, 2000, and entitlement to a rating 
higher than 70 percent as of May 23, 2000.  All other issues 
previously on appeal have been finally decided and are no 
longer before the Board.

The Board first considered this appeal in June 2002 and 
determined that additional development was necessary to 
properly evaluate the veteran's disabilities.  In August 
2003, the Board remanded the issues here on appeal for 
development under the Veterans Claims Assistance Act of 2000.  
All requested development was performed, but the RO continued 
the denial of benefits sought.  Accordingly, this matter is 
properly returned to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has very frequent completely prostrating 
headaches productive of severe economic inadaptability.

3.  The veteran's organic brain syndrome with slowed mental 
processing has caused severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people; his symptoms are of such severity and 
persistence that there has been severe impairment in his 
ability to obtain or retain employment since at least August 
16, 1996.

4.  The veteran's organic brain syndrome with slowed 
mental processing has caused occupational and social 
impairment, with deficiencies in most areas, due to such 
symptoms as near-continuous depression affecting his 
ability to function appropriately, impaired impulse 
control, difficulty adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships since at least August 16, 1996.

5.  The veteran's employment is in a supportive community and 
is not considered competitive employment.


CONCLUSIONS OF LAW

1.  Criteria for a 50 percent rating for headaches have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.124a, Diagnostic Code 8100 (2005).




2.  Criteria for a 70 percent rating for dementia have been 
met as of August 16, 1996, the date of receipt of claim.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 
4.1-4.16, 4.132, Diagnostic Code 9304 (1996), § 4.130, 
Diagnostic Code 9304 (2005).

3.  Criteria for a rating higher than 70 percent for dementia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.132, Diagnostic Code 9304 (1996), 
4.130, Diagnostic Code 9304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board.  The veteran credibly testified 
before an Decision Review Officer at the RO in April 2000, 
and it appears that all known and available records relevant 
to the issues here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

The veteran was involved in a motor vehicle accident during 
service in 1992, and was granted VA compensation benefits for 
various disabilities associated with the closed-head injury 
sustained at that time.  On August 16, 1996, he requested 
that his headaches be re-evaluated and a higher rating 
assigned; the veteran also submitted an application for a 
total rating based on individual unemployability which is 
interpreted as his claim for an increased rating for 
dementia.  The veteran has maintained since that time that he 
has severe and incapacitating headaches that limit his 
ability to work and that he is limited in the type of work 
that he can perform because of difficulties concentrating, 
remembering things, and controlling his anger.  The veteran 
fully acknowledges that he has maintained full-time 
employment throughout this appeal as a fitness center 
technician, but asserts that employment is only possible 
because his employers are very supportive of him.  As such, 
he requests that his work not be considered gainful 
employment and that he be assigned a 100 percent rating for 
his total occupational impairment.

In March 1996, the veteran underwent psychological testing at 
the National Naval Medical Center and it was noted that he 
put forth his very best effort and showed some improvement 
since previously tested.  Specifically, his focused 
attentional processes had improved, but he continued to have 
difficulty with sustained attention.  It was determined that 
he was functioning at an average range.  A VA examination 
report dated in March 1996 also shows complaints of short-
term memory loss, monthly headaches with nausea that were so 
severe as to cause missed work, depression, and difficulty 
finding words when communicating.

Treatment records from this same time reflect continued 
counseling and the use of medications to treat emotional 
sensitivity, lability, poor impulse control, and occasional 
violent outbursts.  A private psychiatric evaluation report 
dated in June 1996 reflects findings of obvious memory 
problems, significant periods of depression, and personality 
changes following the head injury.

The veteran has participated in neurological treatment for 
severe migraines since 1994without much relief.  His private 
neurologist reported in October 1997 that the veteran had 
episodic migraine headaches that were acutely incapacitating 
in that he was disabled from work during a headache.  
Treatment notes dated from 1994 through 2001 reflect 
complaints of chronic daily headaches.  The Board notes that 
the veteran is also treated by a neurologist for narcolepsy, 
that that disability is rated separately, and that narcolepsy 
will not be discussed here for rating purposes.

The veteran has participated in psychological counseling 
since 1994 for cognitive and attentional difficulties.  He is 
prescribed medications to assist with sleep, alertness, and 
with concentration.  Treatment notes reflect continued 
cognitive dysfunction in memory, attention, concentration, 
impulsivity, and impaired judgment; he is also treated for 
chronic dysthymia.  The veteran is noted to have 
inappropriate responses in the workplace and to be easily 
manipulated.  His treating psychologist reported on a number 
of occasions that the veteran cannot be trained for higher 
level employment and, the treating psychologist opined that 
the veteran, in fact, could not meet the requirements of his 
current job as a fitness center technician.  Treatment 
records do not show any recommendation for hospitalization 
nor any record of hospitalization following the initial 
treatment for the head injury.

The veteran testified before a Decision Review Officer in 
April 2000 that he had memory problems, impaired impulse 
control, a sleep disorder, severe headaches, and depression.  
He stated that he felt like he had no life because all he did 
was go to work and try to get through the day.  The veteran 
testified that he missed work when he had headaches.

Upon VA examination in May 2000, the veteran was found to 
have significant difficulties with concentration and 
attention span, he was noted to look depressed with a mood-
congruent effect and reduced thought content.  Insight and 
judgment were deemed to be fair, but the examiner opined that 
each would be impaired due to the veteran's mood disorder 
when becoming excessively angry and/or frustrated.  A Global 
Assessment of Functioning score of 45 was assigned and the 
examiner further opined that the veteran's combination of 
dementia, mood disorder, and personality changes caused an 
overall severe dysfunction, but that due to the supportive 
environment in which he was able to work his vocational 
dysfunction was only moderate.  The examiner did note that 
the veteran was only able to work because of the supportive 
environment.

The veteran's treating social worker reported in February 
2001 that the veteran's employment was beneficial to his 
well-being because it provided structure and 
responsibilities.  In September 2004, his treating social 
worker reported that the veteran had increasing depression, 
was progressively more forgetful, and was rapidly declining 
in his ability to perform activities of daily living such as 
handling his finances.

In March 2005, the veteran underwent VA examination and 
complained of short-term memory loss, difficulty 
concentrating, impaired impulse control, angry outbursts, 
daytime sleepiness, and daily headaches with occasional 
nausea.  The headaches were noted to be incapacitating for up 
to an entire day.  The veteran was alert and oriented and 
very cooperative with the interview.  The examiner also 
reviewed the veteran's claims folder prior to his examination 
of the veteran.  The examiner opined that the veteran had an 
organic brain syndrome with slowed mental processing, reduced 
short-term memory and concentration, poor impulse control, 
poor executive function, and post-traumatic headaches, all 
due to his in-service head injury.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Headaches

The veteran's headaches have been evaluated using criteria of 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Specifically, a 50 
percent rating is assigned when there is evidence of very 
frequent completely prostrating migraines and prolonged 
attacks productive of severe economic inadaptability; a 30 
percent rating is assigned when there is evidence of 
characteristic prostrating attacks occurring on an average of 
once per month.


The Board finds that treatment records show a consistent 
complaint of completely prostrating migraines in that the 
veteran is totally unable to function when he has a headache.  
The evidence of record also shows that the veteran's ability 
to work is limited by his headaches.  Although it appears 
that the frequency of his headaches has increased over the 
decade that this claim has been pending, the Board resolves 
all reasonable doubt in favor of the veteran and finds that 
his headaches have been very frequent and cause severe 
economic inadaptability.  As such, criteria for a 50 percent 
rating have been met and the requested increase for headaches 
is granted.  There is no schedular rating higher than 50 
percent for headaches.  Entitlement to a higher rating on an 
extra-schedular basis is discussed below.

Dementia

The veteran's dementia has been evaluated using Diagnostic 
Code 9304 of 38 C.F.R. § 4.130, which requires the use of a 
general rating formula for mental disorders outlined in 
Diagnostic Code 9440.  Pertinent portions of the  general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Prior to a change in the regulations effective November 7, 
1996, criteria for evaluating dementia was set out in 
38 C.F.R. § 4.132, Diagnostic Code 9304, as follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment........................................................100 percent

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment...........................70 percent


Ability to establish and maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable 
industrial impairment...50 percent

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

Following a complete review of the evidence in conjunction 
with the rating criteria set out above, the Board finds that 
neither the old nor the new criteria are more favorable to 
the veteran.  As such, both will be discussed because the 
veteran submitted his application for increased benefits on 
August 16, 1996, and the Board has made every effort to 
ensure that the veteran's disabilities are properly 
evaluated.

First, the Board finds that the veteran has met the criteria 
for a 70 percent rating since he filed his request for a 
higher rating in August 1996.  Considering the regulations in 
effect at that time, the Board finds that the veteran's 
organic brain syndrome with slowed mental processing caused 
severe impairment in his ability to establish and maintain 
effective and/or favorable relationships with people and that 
his symptoms have continued to be of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  The Board specifically finds 
that the veteran's employment is non-competitive because he 
would not be able to meet the requirements of the job if it 
were not in a supportive environment; however, criteria for a 
100 percent rating under the old regulations have not been 
met at any time because there is no evidence even remotely 
suggesting that the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  He is 
able to maintain an employment relationship and able to work 
at the front desk of the fitness club, he is able to attend 
to his personal activities enough so that he maintains a 
residence on his own.  The veteran has at no time been shown 
to have any symptoms that cause him to be disoriented.  Thus, 
criteria for a rating higher than 70 percent are not met 
under the regulations in place at the time the veteran filed 
his claim.

Considering the new regulations, the Board also finds 
that the veteran meets the criteria for a 70 percent 
rating.  Specifically, the veteran's organic brain 
syndrome with slowed mental processing has caused 
occupational and social impairment, with deficiencies in 
most areas, due to such symptoms as near-continuous 
depression affecting the ability to function 
appropriately, impaired impulse control, difficulty 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.  
Criteria for a 100 percent rating have not been met 
because the evidence of record does not show that the 
veteran experiences gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, is in 
persistent danger of hurting himself or others, has an 
intermittent inability to perform activities of daily 
living such as maintaining his personal hygiene, is 
disoriented to time or place, and/or experiences memory 
loss for names of close relatives, his own occupation, 
or his own name.  Again, the Board points out that the 
veteran's employment is non-competitive, but finding 
occupational impairment due to slowed thinking 
processes, occasional inappropriate responses, and 
periodic outbursts does not equate to finding that the 
veteran is in a state of such disorientation as to not 
be able to keep himself clean or remember his own name.  
Consequently, the Board finds that criteria for a rating 
higher than 70 percent have not been met at any time.

Extra-Schedular Evaluation

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the veteran asserts that he is totally unemployable 
in a competitive environment because of his service-connected 
headaches and dementia, he has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The Board has been 
similarly unsuccessful in locating exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization, or even any hospitalization, for the 
treatment of his headaches and/or dementia.  Additionally, 
his treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  As discussed above, all symptoms treated are 
considered in the schedular ratings assigned by the Board and 
those assigned by the RO for other disabilities such as 
narcolepsy.  The Board does not doubt that the limitation 
caused by chronic headaches, difficulty concentrating, and an 
unawareness of reacting inappropriately has an adverse impact 
on employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As a 
consequence, the Board finds that the assignment of a 50 
percent rating for all periods in question for headaches, and 
assignment of a 70 percent rating for dementia for all 
periods in question adequately reflects the clinically 
established impairments experienced by the veteran and higher 
ratings on an extra-schedular basis are denied.

ORDER

A 50 percent rating, and no higher, for headaches is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 70 percent rating, and no higher, for dementia is granted 
effective August 16, 1996, subject to the laws and 
regulations governing the award of monetary benefits.

A rating higher than 70 percent for dementia is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


